Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 is being considered by the examiner.

Drawings
The drawings filed on: 03/26/2022 are accepted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. 

With regards to claim 1, the claim recites a text generation apparatus comprising “ … a memory; and a processor configured to, based on learned parameters of neural networks, acquire, as a reference text , a predetermined number of two or more sentences having relatively high relevance to an input sentence from a set of sentences different from the input sentence ; and generate text based on the input sentence and the reference text”. 

The limitations of “…acquire, as a reference text, a predetermined number of two or more sentences … ”, covers performance of the limitations in the mind but for recitation of generic computer component(s) (memory and processor). That is, other than reciting apparatus, memory, and processor, nothing in the claim element precludes the steps from practically being performed in the mind. For example, ‘… acquire a predetermined number of two or more sentences having …’ limitation in the context of this claim encompasses the user manually evaluating and observing that there two sentences that are relevant  with respect to an observed input sentence. The examiner notes the claim also recites learned parameters of neural networks in the claim, but the limitation is recited at a high level of generality, that the neural network can be interpreted as the network being a set of rules that are manually evaluated based upon manually recorded/learned data. Similarly, the limitation , “generate text based on the input sentence and the reference text “ as drafted, is a process that, under its’ broadest reasonable interpretation, covers performance of the limitation in the mind. For example, generate text based on … ” in the context of this claim encompasses the user manually recording text based upon a manual assessment of early obtained input sentence and reference text. If claim limitation(s), under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and memory. The processor and memory are recited at a high level of generality (generic computer components that perform generic computer functions) such that they amount to no more than applying the judicial exception using generic computer component(s). Accordingly, the processor and memory do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than application of the exception using a generic computer component. Application of an exception using a generic computer/component cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 2, the claim recites “… to calculate a relevance measure indicating a degree of … and select a sentence to be included int eh reference text based on …. “.  Here, the claim does not resolve the statutory deficiencies explained for claim 1 and the limitations can be performed as a mental process for a person to  manually make an assessment (calculate a relevance measure) and manually assessing/judging a particular sentence is to be manually included/recorded.

With regards to claim 3, the claim recites “… wherein generating text based on reference text, weight an attention probability for each word …”.  Here, the claim does not resolve the statutory deficiencies explained for claim 1 and the limitations can be performed as a mental process for a person to  manually make an assessment (calculate a weight) and manually recording text that was manually assed based upon criteria. 

With regards to claim 4, it is rejected under similar rationale as the rejection of claim 1. 

With regards to claim 5, it is rejected under similar rationale as the rejection of claim 1.

With regards to claim 7, it is rejected under similar rationale as the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gideoni et al (US Application: US 2006/0200464, published: Sep. 7, 2006, filed: Mar. 3, 2005) in view of Marchisio et al (US Application: US 2003/0233224, published: Dec. 18, 2003) and further in view of Sharma (US Application: US 2019/0155877, published: May 23, 2019, filed: Nov. 17, 2017).

With regards to claim 1, Gideoni et al teaches a text generation apparatus comprising: 
a memory; and a processor …, 

acquire, as a reference text, a predetermined number two or more sentences having a relatively high relevance to an input [text] from a set of sentences different from the input [text] (Abstract, paragraphs 0030, 0032, 0034 and 0035: a predetermined number of sentences from a document are selected/acquired based upon relevance to an input text query set. The relevance being based on degree/score of sentences included in a set of highly ranked sentences and also the score being based on words occurring in the sentences that relevant to the input text query set); and 

generate text based on the input [text] and the reference text (paragraph 0034: a text summary is generated based upon the input text query and the reference text (selected sentences)).  

However although Gideoni et al teaches … relevance to an input [text] from a set of sentences different from the input [text], Gideoni et al does not expressly teach the text is in the form of a sentence. Additionally, Gideoni et al does not expressly teach ‘… based on learned parameters of neural networks, acquire … and generate text … ;

Yet Marchisio et al teaches … relevance to an input sentence from a set of sentences different from the input sentence (Abstract, paragraph 0019 and 0099: an input text query that can be in the form of a sentence (see Fig. 1, ref 102) is processed and a set of sentences different from the query are compared with the input query sentence for relevance)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Gideoni et al’s ability to generate text from an input text and reference text through sentence relevance calculations, such that input text could have been modified to be in the format of an input sentence, as taught by Marchisio et al. The combination would have allowed Gideoni et al to have implemented a way to reduce difficulty to perform and search, while still obtaining accurate and meaningful results (Marchisio et al, paragraph 0005).

However the combination does not teach ‘Gideoni et al does not expressly teach ‘… based on learned parameters of neural networks, acquire … and generate text … ‘.

Yet Sharma et al teaches  ‘… based on learned parameters of neural networks, acquire … and generate text …  (Abstract, paragraphs 0021, 0049: input parameters are learned for a neural network and the model/neural network is then used to acquire target preference input data to further influence how text is summarized in a more targeted manner). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Marchisio et al and Gideoni et al’s ability to perform an acquisition process to produce a customized text summary, such that a neural network process can be integrated to not only perform the acquisition process, but also perform the generation process, as taught by Sharma et al. The combination would have allowed Marchisio et al and Gideoni et al to have tuned summaries to specific target audiences (Sharma et al, paragraph 0001).  

 With regards to claim 2. The text generation apparatus according to claim 1, the combination of Gideoni et al, Marchisio et al and Sharma et al teaches ‘to calculate a relevance measure indicating a degree of the relevance for each sentence included in the set or for each word of the sentence and select a sentence to be included in the reference text based on the relevance measure’, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 3. The text generation apparatus according to claim 2, the combination of Gideoni et al, Marchisio et al and Sharma et al teaches wherein the processor is configured to, when generating text based on the reference text, weight an attention probability for each word included in the reference text by using the relevance measure, as similarly explained in the rejection of claim 1, (Gideoni et al was explained in the rejection of claim 1, to teach that the sentences are scored/ranked. Gideoni further explains that the ranking is based on favoring sentences where each word input text (query input) appears more often in the sentences (which ultimately influences sentences that are selected to best represent/summarize the document)), and is rejected under similar rationale.

With regards to claim 4. the combination of Gideoni et al, Marchisio et al and Sharma et al teaches a text generation learning apparatus comprising: a memory; and a processor configured to, based on learned parameters of neural networks, acquire, as a reference text, a predetermined number of two or more sentences having a relatively high relevance to an input sentence from a set of sentences different from the input sentence; and generate text based on the input sentence and the reference text, and wherein the processor is further configured to learn the parameters, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 5. the combination of Gideoni et al, Marchisio et al and Sharma et al teaches a computer-implemented text generation method, performed based on learned parameters of neural networks comprising: acquiring, as a reference text, a predetermined number of two or more sentences having a relatively high relevance to an input sentence from a set of sentences different from the input sentence; and generating text based on the input sentence and the reference text, as similarly explained in the rejection of claim 1, and is rejected under similar rationale..  

With regards to claim 7. the combination of Gideoni et al, Marchisio et al and Sharma et al teaches a non-transitory computer-readable recording medium having a program stored thereon causing a computer to execute the text generation method of claim 5, as similarly explained in the rejection of claim 1, and is rejected under similar rationale..  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al (US Application: US 2020/0167391): This reference teaches an encoder of an attention reconstruction based summarization platform.
Chawla  et al (US Application: US 2020/0257757): This reference teaches generating document summaries targeted to affective tone.
Guo et al (US Application: US 2002/0052901): This reference teaches generating summaries for text documents and allowing a user to specify a query or topic as parameter(s) for summary generation.
IIDA et al (US Application: US 2020/0159755): This reference teaches specifying a portion to focus on within a text and then through machine learning, generating a summary of the text of focus.
Kaiser (US Application: US 20050222973): This reference teaches accessing relevant information in response to a search query  and then summarizing the relevant information.
Nakao (US Patent: 6205456): This reference teaches document summarization using focused information relevant portion extraction that takes into account user information and author focused information.
Hwang et al (US Application: US 2002/0078090): This reference allows a user to select reference sentences and summarization is performed by marking additional sentences that are not the reference sentences prior to performing summarization.
Chen et al (US Application: US 2004/0117740): This reference teaches reference text selection and subsequent sentence ranking to perform summarization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178